Name: Commission Decision (EU) 2017/265 of 14 February 2017 including the Government of Northwest Territories of Canada as a recognised body in the list referred to in Article 3 of Implementing Regulation (EU) 2015/1850 laying down detailed rules for the implementation of Regulation (EC) No 1007/2009 of the European Parliament and of the Council on trade in seal products (notified under document C(2017) 757)
 Type: Decision
 Subject Matter: natural environment;  executive power and public service;  agricultural activity;  environmental policy;  international trade;  animal product;  marketing;  trade;  America;  demography and population
 Date Published: 2017-02-16

 16.2.2017 EN Official Journal of the European Union L 39/43 COMMISSION DECISION (EU) 2017/265 of 14 February 2017 including the Government of Northwest Territories of Canada as a recognised body in the list referred to in Article 3 of Implementing Regulation (EU) 2015/1850 laying down detailed rules for the implementation of Regulation (EC) No 1007/2009 of the European Parliament and of the Council on trade in seal products (notified under document C(2017) 757) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Implementing Regulation (EU) 2015/1850 of 13 October 2015 laying down detailed rules for the implementation of Regulation (EC) No 1007/2009 of the European Parliament and of the Council on trade in seal products (1), and in particular Article 3 thereof, Whereas: (1) Article 3 of Regulation (EC) No 1007/2009 of the European Parliament and of the Council (2) sets out the conditions under which seal products resulting from hunts by Inuit or other indigenous communities may be placed on the Union market. Compliance with those conditions must be attested by a recognised body at the time the seal products are placed on the market. (2) Article 3 of Implementing Regulation (EU) 2015/1850 sets out the requirements for entities to fulfil in order to be included in a list of recognised bodies for the purposes of Article 3 of Regulation (EC) No 1007/2009. (3) The placing on the market of seal products resulting from hunts by Inuit or other indigenous communities has to be accompanied by a document from a recognised body attesting that the conditions set out in Implementing Regulation (EU) 2015/1850 have been fulfilled. (4) The Commission received on 22 November 2016 a request by the Government of the Northwest Territories to be authorised as a recognised body for the purposes of Article 3(1a) of Regulation (EC) No 1007/2009. The request was accompanied by documentary evidence required by Article 3 of Implementing Regulation (EU) 2015/1850. (5) The Commission carried out an assessment on the basis of the documentary evidence submitted to determine whether the Government of the Northwest Territories satisfied the requirements in order to be a recognised body under Implementing Regulation (EU) 2015/1850. (6) The Commission has concluded that the Government of the Northwest Territories fulfils each of the requirements of Article 3(1) of Implementing Regulation (EU) 2015/1850 and that the Government of the Northwest Territories should be listed as a recognised body, HAS ADOPTED THIS DECISION: Article 1 The Government of the Northwest Territories shall be considered as a recognised body for the purposes of Article 3 of Implementing Regulation (EU) 2015/1850. Article 2 The content of this Decision shall be published on the Commission's website without delay. Article 3 This Decision is addressed to Government of the Northwest Territories of Canada. Done at Brussels, 14 February 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 271, 16.10.2015, p. 1. (2) Regulation (EC) No 1007/2009 of the European Parliament and of the Council of 16 September 2009 on trade in seal products (OJ L 286, 31.10.2009, p. 36).